DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 01/25/2021 that prior art DeMatteis does not disclose the fastening member is at the distal end of the semi-rigid rod segment. The examiner acknowledges that application does state that the distal end means farthest from the hand of the user in the specification as originally filed, but the distal spatial relationship has not been included in the claims. Further the claim is a device claim and a proximal end is not claimed so an end of the rod segment can be the farthest from the hand of the user at a given time during a given orientation of the device. The examiner will maintain that the fastening member in the shape of ring, as seen in figure 1 and in the annotated figure below, will read on the claims of record.
Applicant further argues that Bates would not read on the semi-rigid elongate rod segment having a distal end with a fastening element having shape of ring since the resilient element 32 does not have a rigidity that allows it to keep a sheet spread out in the absences of stress and therefore would not be “semi rigid” based on the definition in the application as originally field.  The applicant further argues that the resilient element is not disclosed to have the ability to be gripped by instruments so as to be able to be manipulated. However, the resilient nature of the resilient element will keep the sheet spread out in the absence of stress since it is resilient. There will be a characteristic of the resilient element that in the absence of stress, the resilient element will resort to a 
The rejections are maintained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 7, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,383,477 to DeMatteis.
As to claim 2, DeMatteis discloses a prosthesis intended to be conveyed to an implantation site with the aid of a trocar (abstract), comprising at least one flexible biocompatible textile (21, figure 9; the “mesh” col. 3 ll. 50, figure 1) having a first face and a second face opposite the first face (faces of mesh as seen in figure 1) and a shape defining longitudinal axis (the longitudinal axis as seen in figure 1), at least one reinforcing element (16, as seen in annotated figure below) 
Annotated Figure:

    PNG
    media_image1.png
    619
    606
    media_image1.png
    Greyscale

As to claim 3, DeMatteis discloses the at least one flexible biocompatible textile is a two-dimensional knit mesh (figure 1, col. 3 ll. 50). 

As to claim 7, DeMatteis discloses the ring is a closed ring (figure 6). 
Claims 2-4, 7, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2011/0152897 to Bates.
As to claim 2, Bates discloses a prosthesis intended to be conveyed to an implantation site with the aid of a trocar (paragraph 7), comprising at least one flexible biocompatible textile (101, figure 4,5, paragraph 62) having a first face and a second face opposite the first face (faces of mesh as seen in figure 4) and a shape defining longitudinal axis (the longitudinal axis as seen in figure 4,5), at least one reinforcing element (102, 102’ as seen in figure but with the ends as seen in figure 5, paragraph 62-66,) for said textile, the at least one reinforcing element including a semi-rigid elongate rod segment (paragraph 62, 67, the resilient elements will keep the textile in a planar form, similar to the definition of “semi-rigid” as disclosed in the present application in paragraph 18; “a structure having a rigidity that allows it to keep a textile spread out in absence of any stress”, further the material used for the resilient element in paragraph 71 can be known to be “semi-rigid”) fixed to the first face of the textile and extending substantially parallel to the longitudinal axis (figure 4, 5, paragraph 62-65), the semi-rigid rod segment having a distal end provided with a fastening element having a shape of a ring (162 or 164, the ring is at the distal end as seen in figure 3) distinct from the textile (figure 5) and configured to cooperate with a part of a 
As to claim 3, Bates discloses the at least one flexible biocompatible textile is a two-dimensional knit mesh (figure 1). 
As to claim 4, Bates discloses the at least one flexible biocompatible textile is a three-dimensional knit mesh (figure 1, paragraph 37, the shape of the sheet will extend in three dimensions).
As to claim 7, Bates discloses the ring is a closed ring (164, figure 5). 
As to claims 10, Bates discloses the at least one reinforcing element comprising a non-bioresorbable material (paragraph 71, nitinol is known to be non-bioresorbable).
As to claim 13, Bates discloses the semi-rigid rod segment is molded semi-rigid rod segment (paragraph 56).
As to claim 14, Bates discloses the at least one reinforcing element includes a first reinforcing element (102, figure 4) separate from a second reinforcing element (102’, figure 4), the first reinforcing element including a first fastening element having a shape of a first ring (106, using the ring 162 or 164 of figure 5) on a distal end thereof (figure 4,5 the rings 162 or 164 will be at the distal end of the elements in figure 4 ), and the second reinforcing element including a second fastening element having a shape of a second ring on a distal end thereof (106’, using the ring 162 or 164 of figure 5), wherein the first and 
As to claim 15, Bates discloses the first and second reinforcing elements are fixed to the first face of the biocompatible textile at a distance from an outer peripheral edge of the biocompatible textile (figure 4).
As to claim 16, Bates discloses the biocompatible textile is configured to fold along the longitudinal axis when the separated first and second rings are brought together (figure 2, 3, “folded” paragraph 61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2011/0152897 to Bates.
As to claim 8, 9, 11, 12, Bates discloses the at least one reinforcing element comprising a bioresorbable material, selected from the group consisting of polylactic acid, polycaprolactone, polydioxanones, trimethylene carbonates, polyvinyl alcohols, polyhydroxyalkanotes, oxidized cellulose, polyglycolic acid, and mixtures thereof (paragraph 56,57), or at least one reinforcing element comprising a non-bioresorbable material, selected from the group consisting of polypropylenes, polyethylene terephthalates, polyamides, silicones, polyether ether ketones, polyarylether ether ketone, polyurethane, and mixtures thereof (paragraph 56, 58), or a copolymer of polylactic acid and polyglycolic acid (paragraph 56,57). If however, it is not inherent that the “known graft device materials” can be used for the materials for the reinforcing element, as in the “convention surgical materials” in paragraph 71, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the materials listed in paragraph 56-58 as the reinforcing element material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,383,477 to DeMatteis in view of U.S. Patent Publication 2013/0060263 to Bailly.
As to claim 17, DeMatteis discloses the device above but is silent about the non-stick coating on the second face.
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0152897 to Bates in view of U.S. Patent Publication 2013/0060263 to Bailly.
As to claim 17, Bates discloses the device above but is silent about the non-stick coating on the second face.
Bailly teaches a similar device having a non-stick coating on a second face (paragraph 85) for the purpose of prevent the formation of undesired post-surgery severe fibrous adhesions. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the non-stick coating of Bailly with the device of Bates in order for preventing the formation of undesired post-surgery severe fibrous adhesions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771